DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,653,920. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/480,851 Claim 1
U.S. Patent No. 7,653,920 Claim 1
A method comprising: determining, by a computing device and based on monitoring a household, content usage data corresponding to the household;
A method comprising: logging, by a program provider computer, information associated with a program provided by the program provider to a plurality of households
generating anonymized and encrypted content usage data by: anonymizing a first portion of the content usage data; and encrypting, using an encryption key corresponding to the household, a second portion of the content usage data; and
anonymizing the identification information and encrypting the usage information contained in each record using an encryption algorithm having a decryption key that is based at least in part on a non-anonymized version of the identification information
sending, by the computing device, the anonymized and encrypted content usage data.
transferring the anonymized and encrypted report from the program provider to the ratings provider


Claims 8 and 15 of the outstanding application are an equivalent apparatus and system performing the method of claim 1 and are similarly anticipated as described above.

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 7,958,523. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/480,851 Claim 1
U.S. Patent No. 7,958,523 Claim 1
A method comprising: determining, by a computing device and based on monitoring a household, content usage data corresponding to the household;
A method, comprising: generating, by a computer, a report containing a plurality of program usage records comprising program usage information for a plurality of households
generating anonymized and encrypted content usage data by: anonymizing a first portion of the content usage data; and encrypting, using an encryption key corresponding to the household, a second portion of the content usage data; and
encrypting the program usage information in each of the records in the report differently, wherein said each record's encrypted program usage information is decryptable using a distinct decryption key that is based on the record's corresponding household identification information; and generating a usage report containing anonymized and unencrypted household identification information with corresponding encrypted program usage information
sending, by the computing device, the anonymized and encrypted content usage data.
Claim 3. The method of claim 1, further comprising transmitting the usage report to a ratings provider


Claims 8 and 15 of the outstanding application are an equivalent apparatus and system performing the method of claim 1 and are similarly anticipated as described above.

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,561,094. Although the claims at issue are not identical, they are not patentably distinct from each other because sending data is an obvious and nominal modification.
Outstanding application 17/480,851 Claim 1
U.S. Patent No. 8,561,094 Claim 1
A method comprising: determining, by a computing device and based on monitoring a household, content usage data corresponding to the household;
A method, comprising: generating, by a computer, a plurality of records corresponding to a plurality of households
generating anonymized and encrypted content usage data by: anonymizing a first portion of the content usage data; and encrypting, using an encryption key corresponding to the household, a second portion of the content usage data; and
wherein the records each contain an anonymized and unencrypted version of household identification information and encrypted program usage information for the record's corresponding household, and wherein the encrypted program usage information in each record is decryptable using a distinct decryption key that is based on the record's corresponding household's identification information
sending, by the computing device, the anonymized and encrypted content usage data.
This is an obvious and nominal medication to the claimed invention.


Claims 8 and 15 of the outstanding application are an equivalent apparatus and system performing the method of claim 1 and are similarly anticipated as described above.

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,277,291. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/480,851 Claim 1
U.S. Patent No. 9,277,291 Claim 1
A method comprising: determining, by a computing device and based on monitoring a household, content usage data corresponding to the household;
A method comprising…generating, by the computing device, household records
generating anonymized and encrypted content usage data by: anonymizing a first portion of the content usage data; and encrypting, using an encryption key corresponding to the household, a second portion of the content usage data; and
anonymizing, by a computing device, household identification information using an anonymizing function to produce an anonymized and unencrypted version of the household identification information…each household record comprising, for a corresponding household, the anonymized and unencrypted version of the household identification information and encrypted program usage information, wherein the encrypted program usage information is decryptable using a distinct decryption key determined using the household identification information
sending, by the computing device, the anonymized and encrypted content usage data.
transmitting the household records to a ratings provider.


Claims 8 and 15 of the outstanding application are an equivalent apparatus and system performing the method of claim 1 and are similarly anticipated as described above.

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,826,271. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/480,851 Claim 1
U.S. Patent No. 9,826,271 Claim 1
A method comprising: determining, by a computing device and based on monitoring a household, content usage data corresponding to the household;
A method implemented by one or more computing devices, comprising…a program usage dataset, of a plurality of program usage datasets, associated with the respective household identifier
generating anonymized and encrypted content usage data by: anonymizing a first portion of the content usage data; and encrypting, using an encryption key corresponding to the household, a second portion of the content usage data; and
deriving a plurality of encryption keys, wherein each encryption key, of the plurality of encryption keys, is based on a respective household identifier of a plurality of household identifiers; encrypting, for each household identifier and using a respective encryption key, of the plurality of encryption keys, a program usage dataset…anonymizing the plurality of household identifiers to produce a plurality of anonymized household identifiers
sending, by the computing device, the anonymized and encrypted content usage data.
sending, to a ratings provider, the plurality of anonymized household identifiers and the plurality of encrypted program usage datasets.


Claims 8 and 15 of the outstanding application are an equivalent apparatus and system performing the method of claim 1 and are similarly anticipated as described above.

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,743,065. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/480,851 Claim 1
U.S. Patent No. 10,743,065 Claim 1
A method comprising: determining, by a computing device and based on monitoring a household, content usage data corresponding to the household;
An apparatus comprising…a program usage dataset, of a plurality of program usage datasets
generating anonymized and encrypted content usage data by: anonymizing a first portion of the content usage data; and encrypting, using an encryption key corresponding to the household, a second portion of the content usage data; and
derive a plurality of encryption keys, wherein each encryption key, of the plurality of encryption keys, is based on a respective household identifier of a plurality of household identifiers; encrypt, for each household identifier of the plurality of household identifiers and using a respective encryption key, a program usage dataset, of a plurality of program usage datasets, associated with the respective household identifier to produce a plurality of encrypted program usage datasets; anonymize the plurality of household identifiers to produce a plurality of anonymized household identifiers
sending, by the computing device, the anonymized and encrypted content usage data.
send, to a ratings provider, the plurality of anonymized household identifiers and the plurality of encrypted program usage datasets.


Claims 8 and 15 of the outstanding application are an equivalent apparatus and system performing the method of claim 1 and are similarly anticipated as described above.

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,172,254. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/480,851 Claim 1
U.S. Patent No. 11,172,254 Claim 1
A method comprising: determining, by a computing device and based on monitoring a household, content usage data corresponding to the household;
A method comprising: determining, by a computing device and for a first household that has opted in to monitoring by a ratings provider, first encrypted program usage data
generating anonymized and encrypted content usage data by: anonymizing a first portion of the content usage data; and encrypting, using an encryption key corresponding to the household, a second portion of the content usage data; and
determining, by the computing device and for a second household that has not opted in to monitoring by the ratings provider, second encrypted program usage data by anonymizing and encrypting second program usage data corresponding to the second household
sending, by the computing device, the anonymized and encrypted content usage data.
sending, by the computing device and to the ratings provider… the second encrypted program usage data


Claims 8 and 15 of the outstanding application are an equivalent apparatus and system performing the method of claim 1 and are similarly anticipated as described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dulac (8,561,096, provided by applicant) in view of Johnson (2007/0011700) and Salganicoff (5,734,720).
Regarding claims 1, 8, and 15, Dulac discloses a method comprising: determining, by a computing device and based on monitoring a household, content usage data corresponding to the household (col. 7 line 4-61) and sending, by the computing device, content usage data (col. 7 line 62 - col. 8 line 20).
Dulac fails to disclose generating anonymized and encrypted content usage data by: anonymizing a first portion of the content usage data; and encrypting, using an encryption key corresponding to the household, a second portion of the content usage data.
In an analogous art, Johnson teaches associating household IDs with reported content usage data for the benefit of assisting in the distribution of targeted advertising content (paragraphs 0048-0055).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Dulac to include a first portion in the data (one subject to ‘anonymizing’, namely a household identifier), as suggested by Johnson, for the benefit of assisting content providers in the distribution of targeted advertising content in the future.
Dulac and Johnson fail to disclose generating anonymized and encrypted content usage data by: anonymizing the first portion of the content usage data; and encrypting, using an encryption key corresponding to the household, the second portion of the content usage data.
In an analogous art, Salganicoff teaches encrypting upstream transmissions from a set top box to headend to ensure user privacy (col. 43 line 66 - col. 44 line 33).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Dulac and Johnson to include encrypting the content usage data prior to sending it, as suggested by Dulac, for the benefit of ensuring user privacy. Encrypting both ‘portions’ of the content usage (the household ID and ‘raw’ or report data) anonymizes said first portion as any interception of the message would not have the means to determine which household is identified.
Further, regarding claim 15, the second computing device comprises at the lease the input devices which provide the content usage data to the first device for aggregation (Dulac col. 7 lines 50-61).

Regarding claims 2, 9, and 16, Dulac, Johnson, and Salganicoff disclose the method, apparatus, and system of claims 1, 8, and 15, wherein the first portion of the content usage data indicates an identity of a device associated with the household (television and/or set top box, Johnson paragraphs 0049-0050 and 0057-0059).

Regarding claims 3, 10, and 17, Dulac, Johnson, and Salganicoff disclose the method, apparatus, and system of claims 1, 8, and 15, wherein the second portion of the content usage data indicates content consumed by the household (summary report or raw data, Dulac col. 9 lines 18-26).

Regarding claims 4, 11, and 18, Dulac, Johnson, and Salganicoff disclose the method, apparatus, and system of claims 1, 8, and 15, wherein the anonymized and encrypted content usage data comprises a third portion of the content usage data, and wherein the third portion of the content usage data is not anonymized or encrypted (content is reported using digital packets comprising header information [PSTN], Dulac col. 9 lines 18-26).

Regarding claims 5, 12, and 19, Dulac, Johnson, and Salganicoff disclose the method, apparatus, and system of claims 1, 8, and 15, wherein the encryption key is based on a shared secret (Salganicoff col. 43 line 66 - col. 44 line 33).

Regarding claims 6, 13, and 20, Dulac, Johnson, and Salganicoff disclose the method, apparatus, and system of claims 1, 8, and 15, but fail to disclose wherein the encryption key is based on an account number associated with the household.
Examiner takes official notice that basing an encryption key on an account number associated with a household was notoriously well known in the art at the time of invention. An encryption key can be any unique number accessible to both sender and receiver, and an account number known to both content provider and subscriber is one such number, wherein applying said number as a basis for an encryption key would result in the predictable outcome of producing a useful key allowing for secure communication between the two.
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method, apparatus, and system of Dulac, Johnson, and Salganicoff to include the encryption key is based on an account number associated with the household.

Regarding claims 7, 14, and 21, Dulac, Johnson, and Salganicoff disclose the method, apparatus, and system of claims 1, 8, and 15, wherein the anonymized and encrypted content usage data, when decrypted using the encryption key, identifies the household (upon decryption, household ID included in the packet will no longer by anonymous).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421